Title: From Alexander Hamilton to Benjamin Lincoln, [29 December 1790]
From: Hamilton, Alexander
To: Lincoln, Benjamin


[Philadelphia, December 29, 1790]
Dear Sir
When I answered your letter concerning Mr Burges’s Vessel, being in a hurry, I trusted to my recollection of the act; but having since more particularly adverted to the terms of it, I entertain a doubt of the justness of the opinion then given. I wish therefore the affair may be considered as Standing for further consideration. I mean to take the Attorney General’s opinion; when you will hear further from me.
I remain with Very great regard   Dear Sir   Your Obed Servant
Alex Hamilton
PhiladelphiaDec 29, 1790
Benjn Lincoln Esqr
